DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/964,457 filed 22 January 2020.

Examiner’s Note
Applicant's amendments and arguments filed 14 September 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 14 September 2021, it is noted that claim 1 has been amended and no new matter or claims have been added.

Status of the Claims
Claims 1-20 are pending.
Claims 11-18 are withdrawn.
Claims 1-10 and 19-20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-7, 10, and 19-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (US 2017/0368124).
	The Applicant claims, in claim 1, a sterile antioxidant-free composition for injection comprising phenylephrine (≤0.4 mg/ml), an acetate buffer, and optionally a metal ion chelator wherein the pH is from 4.5-5.5. Claim 1 further requires wherein no more than 0.5% of degradation products are formed from phenylephrine after 6 months at 25 ºC. Claims 2-5 narrow the concentration of phenylephrine. In claim 6 the acetate buffer concentration is ≤5 mM. Claim 7 requires the pH to be about 5.0. In claim 10, the metal chelator is present and is EDTA (≤10 g/mL). Claims 19-20 combine previous claim limitations.
	Syed teaches a composition comprising an herbal extract and a pharmaceutical comprising an agent selected from the group comprising phenylephrine (claim 1). The phenylephrine can be included in from 2.5-10 mg (claim 3) wherein the total volume is 240 mL [0077, 0106]. The overall concentration range of phenylephrine is accordingly 0.01-0.04 mg/mL. The composition can further comprise EDTA (0.1-0.3%) and acetate buffer in purified water (32-96%) (claims 7, 15). EDTA is also taught in the mass range of from 0.21-0.62 g, which would correspond to a concentration range in 240 mL of from 0.0008-0.003 g/mL (800-3000 g/mL). Regarding the pH, the acetate buffer is used to maintain a pH of around 5.0 [0036]. Each of EDTA, phenylephrine, and acetate buffer 
	Syed does not teach the concentration of the acetate buffer as being ≤5 mM. Syed does not teach that no more than 0.5% degradation products of phenylephrine are formed over 6 months at 25 ºC.
	It would have been prima facie obvious to prepare the composition of Syed wherein the composition comprises an herbal extract, phenylephrine (0.01-0.04 mg/mL), EDTA, and acetate buffer in purified water and adjust to a pH of about 5.0 as this combination of elements is anticipated. The end product does not require an antioxidant therefore it would have been obvious to not include one. Since purified water is used for the dilution, it can be presumed that the water is sterile and safe for use as a pharmaceutical. The concentrations, however, are obvious based on the disclosure of Syed. Syed teaches an upper range of 0.04 mg/mL of phenylephrine down to 0.01 mg/mL. The EDTA is taught as being present in from 800-3000 g/mL which is greater than in the instant claims. EDTA is a known metal chelator and preservative. That being said and in lieu of objective evidence of unexpected results, the amount of EDTA can be viewed as a variable which achieves the recognized result of stabilizing the final composition. The optimum or workable range of EDTA can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of EDTA nonobvious. Therefore it would have been g/mL.
	Regarding the acetate buffer, Syed is silent as to the molarity thereof. Acetate buffer is sold and/or prepared in any concentration in order to benefit the pH of the solution in the way desired by the inventor. In Syed, a pH of 5.0 is desired and can comprise 32-96% of the overall composition. That being said and in lieu of objective evidence of unexpected results, the concentration of acetate buffer can be viewed as a variable which achieves the recognized result of solubilizing the composition and achieving the desired pH of 5.0. The optimum or workable range of acetate buffer can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of acetate buffer nonobvious.
	Regarding the stability requirement of claim 1 and 19, the composition of Syed comprises all the required elements of instant claims 1-7, 10, and 19-20, therefore the stability is a property that is necessarily present in the composition as disclosed. It is noted that “products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)). The U.S. Patent Office is not .

Response to Arguments
Applicant's arguments filed 14 September 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 5-6 of their remarks, that purified water is not sterile and Syed is silent to any sterility. In response, Syed is towards pharmaceutical formulations and, absent evidence to the contrary, presumed to be sterile for human use.

The Applicant argues, on page 6 of their remarks, that Syed is formulated for ingestion and not injection. 
In response, "for injection" is an intended use, only requires the composition to be flowable through a syringe (i.e. a gel or liquid), and is thus given no more weight than the physical form of the composition (see MPEP 2111.02 (II)). In other words, any flowable liquid formulation can be injected and is thus “for injection.”


In response, the Examiner agrees that a math error was made. However, since the Applicant has no definition for the term "about" the prior art range of from 0.01-0.04 mg/mL still reads on "equal or less than 0.4 mg/ml," "about 0.04 mg/ml," "about 0.08 mg/ml," "about 0.16 mg/ml," and "about 0.4 mg/ml." Moreover, even if the highest value is 0.04 mg/mL, it would have been obvious to increase the amount of phenylephrine as it is a known therapeutic agent and therefore adjusting the amount results in a result effective variable.

The Applicant argues, on pages 6-7 of their remarks, that the Office did not offer any reasoning why using less of EDTA than in the prior art would have been done. 
In response, EDTA is obvious to use at a lower amount due to reasons on the record; namely that it is an agent with a known property wherein adjusting the amount thereof would result in a variation of a desired and/or known property.

The Applicant argues, on pages 7-8 of their remarks, that Syed teaches away from a shelf stable composition. Syed teaches difficulty in preparing an herbal pharmaceutical with suitable shelf-life, thus indicating stability is an issue. 
In response, Syed mentions that shelf stability is a concern for herbal compositions. However, Syed actually provides a solution to a stability issue by limiting particulate sizes [0033]. In response to the Applicant's argument that the references fail .

The Applicant argues, on page 8 of their remarks, that the Examiner has used hindsight to recontruct the claimed invention. 
In response, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The Applicant argues, on pages 8-9 of their remarks, that the specification points to unexpected results. Specifically, the Applicant argues that storage stability of phenylephrine was significantly affected by the choice of buffering agent wherein acetate was better than citrate or tartrate.
In response, the specification provides several tables of data but it is unclear to which the Applicant is pointing. To be sure, each of Tables 9-11 indicate stability (lack of impurities) over time. The Applicant is encouraged to curate their alleged data showing unexpected results in a more readable format. That being said, even if the choice of 

The Applicant argues, on page 9 of their remarks, that the Examiner has failed to articulate why the person of ordinary skill in the art would have been motivated to modify the teachings of Syed to arrive at the claimed invention. The Applicant argues the Examiner has failed to provide reasoned rejection statements. 
In response, the rejection is maintain for reasons on the record.

Claims 1-7, 9-10, and 19-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Demopulos et al. (US 2014/0235691) in view of Ota et al. (US 6,479,627).
The Applicant claims, in claim 1, a sterile antioxidant-free composition for injection comprising phenylephrine (≤0.4 mg/ml), an acetate buffer, and optionally a metal ion chelator wherein the pH is from 4.5-5.5. Claim 1 further requires wherein no more than 0.5% of degradation products are formed from phenylephrine after 6 months at 25 ºC. Claims 2-5 narrow the concentration of phenylephrine. In claim 6 the acetate buffer concentration is ≤5 mM. Claim 7 requires the pH to be about 5.0. Claim 9 requires the composition to further comprise a tonicity agent such as sodium chloride. In claim 10, the metal chelator is present and is EDTA (≤10 g/mL). Claims 19-20 combine previous claim limitations.
	Demopulos teaches a preservative-free and antioxidant-free sterile liquid formulation for injection including phenylephrine, ketorolac, and a buffer system in an aqueous carrier that is stable for at least 6 months when stored at 25 ºC [0016]. The phenylephrine can be used in a range of from 30-720 M which corresponds to a range of about 0.005-0.120 mg/mL (abstract) [0064]. Demopulos teaches a citrate or phosphate buffer system wherein the pH is from 5.8-6.8 and the concentration is from 10-100 mM [0017, 0054-0055]. Regarding the aqueous carrier, saline (i.e. sodium chloride in water) is taught [0052-0053]. Regarding the storage of the composition, Demopulos teaches storage in a bag is one suitable means [0062]. The composition of Demopulos can further comprise EDTA (0.05%; i.e. 500 g/mL), but is forbidden from including other preservatives that as benzalkonium chloride or antimicrobial agents [0038-0039]. The composition of Demopulos is used intraocularly in a variety of ophthalmologic procedures [0070].

	Ota teaches that in ophthalmologic compositions, various common ingredients include isotonicities such as sodium chloride and buffers such as sodium acetate buffer (col 2, ln 61-col 3, ln 9).
It would have been prima facie obvious to prepare the composition of Demopulos for use intraocularly, by injection, in a variety of ophthalmologic procedures wherein the composition comprises phenylephrine (0.005-0.120 mg/mL), ketorolac, a buffer system to adjust the pH to 5.8-6.8, and a carrier such as saline. It also would have been obvious to further include EDTA (0.05%). The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, Demopulos does not anticipate this specific combination of phenylephrine, saline, and EDTA, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of active agents, buffers, and metal chelators from within Demopulos, to arrive at compositions “yielding no more than one would expect from such an arrangement.” 
It would have been obvious to replace the citric or phosphorous buffer system with an acetate buffer system because Ota teaches acetate buffer as commonly used in ophthalmologic compositions. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Regarding the pH, Demopulos teaches a preference of from 5.8-6.8. The lower endpoint of 5.8 is reasonably close to the claimed endpoint of 5.5 or “about 5.0.” A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)).
Regarding the concentrations of phenylephrine, EDTA, and of buffer, the prior art teaches broad ranges that do not overlap with the instant claims. However, it is well established in Demopulos that phenylephrine is an active agent useful for administration to the eyes prior to surgery to promote mydriasis [0007]. The buffer system is known for its use which is, by definition, to adjust the pH of a formulation. And EDTA is a preservative agent. That being said and in lieu of objective evidence of unexpected results, the concentrations of phenylephrine and buffer can be viewed as variables which achieve the recognized result of successfully treating a specific patient, maintaining a desired pH level, and providing the desired level of preservative activity. The optimum or workable range of each agent’s concentration can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Appellants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of phenylephrine, EDTA, and buffer nonobvious. Therefore, claims 1-7, 9-10, and 19-20 are obvious in view of the above prior art.

Response to Arguments
Applicant's arguments filed 14 September 2021 have been fully considered but they are not persuasive. The Applicant argues, on page 10 of their remarks, that the Examiner has made a math error and the proper range of phenylephrine in Demopulos is from 0.005-0.120 mg/mL. In addition, on page 11, the Applicant argues that the amount of EDTA claimed is not taught in the art.
In response, the Examiner agrees that a math error was made however, since the Applicant has no definition for the term "about" the prior art range of from 0.005-0.120 mg/mL still reads on "equal or less than 0.4 mg/ml," "about 0.04 mg/ml," "about 0.08 mg/ml," "about 0.16 mg/ml," and "about 0.4 mg/ml." Moreover, the amounts of phenylephrine and EDTA are both result effective variables and therefore obvious to adjust to reach a desired level of efficacy.

The Applicant argues, on pages 10-11 of their remarks, that neither Demopulos nor Ota recognize the unique ability of acetate buffer, and not citrate or any other buffer, to impact the shelf-life of a low concentration phenylephrine solution. 
In response, the specification provides several tables of data but it is unclear to which the Applicant is pointing. To be sure, each of Tables 9-11 indicate stability (lack of impurities) over time. The Applicant is encouraged to curate their alleged data showing unexpected results in a more readable format. That being said, even if the choice of acetate buffer resulted in a more stable composition, the Applicant has not shown this to be unexpected. Moreover, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Moreover, it is reminded that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (see MPEP 716.02). It would have been obvious to substitute one buffer for another wherein the different agents have a common utility. Differences in their function are to be expected and the Applicant has not provided evidence that the differences were unexpected.

The Applicant argues, on pages 11-12 of their remarks, that the Examiner has failed to provide reasoned statements on the motivation to combine Demopulos and Ota as well as a reasonable expectation of success. 
In response, the rejection is maintain for reasons on the record.

Claims 1-10 and 19-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Demopulos et al. (US 2014/0235691) in view of Ota et al. (US 6,479,627) in view of Ropiak et al. (US 5,896,989).

	Demopulos and Ota, as applied supra, are herein applied in their entirety for the teachings of an ophthalmologic composition comprising phenylephrine, ketorolac, a buffer system to adjust the pH to 5.8-6.8, a carrier such as saline, and optionally EDTA. The composition of Demopulos can be placed in a bag for administration [0062].
	The composition of Demopulos does not teach being packaged in a flexible polymer bag further packaged in a metallic pouch.
	Ropiak teaches that to prevent UV (incorrectly spelled as “TV”) from reaching the ophthalmic solution, a laminate comprising nylon, aluminum foil, and polypropylene is overwrapped on top of the vessel wherein this laminate is widely used for bags containing intravenous solutions (col 1, lns 41-54). Ropiak teaches that said metallic overwrap is used to protect the non-UV resistant transparent polymeric bag holding the composition (id).
	It would have been prima facie obvious to prepare the composition as rendered obvious by Demopulos and Ota and package it in a polymeric bag for storage since Demopulos teaches a bag as a suitable package. It would have further been obvious to wrap said bag in a metallic pouch to prevent UV degradation of the composition. The resulting composition renders obvious instant claims 1-11 and 19-20.

Response to Arguments
Applicant's arguments filed 14 September 2021 have been fully considered but they are not persuasive. The Applicant argues, on page 11 of their remarks, that, regarding claim 8, the present invention is aimed at preventing an oxidative degradation and not a UV degradation. The Applicant further argues that the art does not describe providing an oxygen scavenger. 
In response, prevention of oxidative degradation is an intended use and is given minimal patentable weight (see MPEP 2111.02 (II)). The Applicant is further reminded that the presence of an oxygen scavenger is optional in the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613